Case: 2:19-cv-00954-EAS-KAJ Doc #: 34 Filed: 08/25/20 Page: 1 of 2 PAGEID #: 146



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


TERRY CLARK,

                       Plaintiff,

       v.                                             Civil Action 2:19-cv-954
                                                      Judge Edmund A. Sargus
                                                      Magistrate Judge Kimberly A. Jolson


CHILLICOTHE CORRECTIONAL
INSTITUTION, et al.,

                       Defendants.


                      ORDER AND REPORT AND RECOMMENDATION

       This matter is before the Court on Plaintiff’s Motion for Default Judgment (Doc. 32).

Plaintiff previously served the Chillicothe Correctional Institution, which filed its Answer on June

16, 2019, (Doc. 9). The Court subsequently dismissed Chillicothe Correctional Institution from

this case. (See Doc. 25 at 7). And Plaintiff has failed to effect service of process on the remaining

Defendants in this case. Having failed to serve them, Plaintiff is not entitled to default judgment

against them. It is, therefore, RECOMMENDED that the Motion be DENIED.

       Further, it is ORDERED that the Clerk provide Plaintiff with copies of the documents

necessary to effect service and a copy of the Court’s Guide for Pro Se Civil Litigants. Plaintiff is

ORDERED to file completed copies of the documents necessary for service within 14 days of this

Court’s Order. Upon filing of the necessary documents, the U.S. Marshals are directed to effect

service of process.

       IT IS SO ORDERED.
Case: 2:19-cv-00954-EAS-KAJ Doc #: 34 Filed: 08/25/20 Page: 2 of 2 PAGEID #: 147




Date: August 25, 2020                      /s/ Kimberly A. Jolson
                                           KIMBERLY A. JOLSON
                                           UNITED STATES MAGISTRATE JUDGE




                                       2
